Name: Commission Regulation (EEC) No 2880/84 of 12 October 1984 amending Regulation (EEC) No 1618/81 fixing the basic products which do not qualify for advance payment of export refunds
 Type: Regulation
 Subject Matter: plant product;  processed agricultural produce;  agricultural activity;  food technology;  trade policy
 Date Published: nan

 13 . 10 . 84 Official Journal of the European Communities No L 272/ 15 COMMISSION REGULATION (EEC) No 2880/84 of 12 October 1984 amending Regulation (EEC) No 1618/81 fixing the basic products which do not qualify for advance payment of export refunds HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1618 /81 is hereby replaced by the following : Article 1 The basic products which do not qualify under the arrangements referred to in Article 4 of Regulation (EEC) No 565/80 shall be : (a) those referred to in Article 1 of Council Regu ­ lation (EEC) No 804/68 ('), provided that they are intended for the manufacture of the products referred to in that Article or goods listed in the Annex to that Regulation ; (b) those listed in the Annex, provided that they are intended for use in the processing of products mentioned :  in Annex A to Regulation (EEC) No 2727/75, excluding products falling within subheading 23.07 B of the Common Customs Tariff,  in Article 1 ( 1 ) (c) of Council Regulation (EEC) No 1418 /76 (2). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018 /84 (2), and in particular Article 16 (6) thereof, and to the corresponding provi ­ sions of the other Regulations on the common organi ­ zation of the markets in agricultural products, Having regard to Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (  '), as amended by Regulation (EEC) No 2026/83 (4), Whereas Article 4 (2) of Regulation (EEC) No 565/80 applies to processed products and goods obtained from basic products , provided that inward processing arrangements are not prohibited for comparable products ; Whereas, following the adoption of Council Regula ­ tion (EEC) No 866/84 of 31 March 1984 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling (*), as amended by Regulation (EEC) No 1 686/84 (6), the list of products which do not qualify under the system of advance payment of export refunds should be adapted and it is therefore necessary to amend Commission Regulation (EEC) No 1618 / 81 Q, Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 166, 11 . 6 . 1976, p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 October 1984 . For the Commission Poul DALSAGER Alember of the Commission (') OJ No L 281 , 1 . 11 . 1975 , p. 11 . 0 OJ No L 107, 19 . 4 . 1984, p. 1 . (') OJ No L 62, 7 . 3 . 1980 , p. 5 . (4) OJ No L 199 , 22 . 7 . 1983 , p. 12 . 0 OJ No L 90 , 1 . 4 . 1984, p. 27 . (") OJ No L 159, 15 . 6 , 1984, p. 50 . o OJ No L 160 , 18 . 6 . 1981 , p. 17 .